O’CONNELL, J.
This is an appeal from an order of the circuit court for Douglas county awarding the custody of three minor children to their father. The order modi*284fied an original decree in the divorce proceeding awarding custody to defendant, the mother of the children. It is contended on appeal that there was no change of conditions and circumstances between the original decree and the order appealed from and that, therefore, the original decree should stand.
The trial court concluded “that there has been a real, profound and material change in circumstances following the rendition of the decree,” and that it would be in the best interest of the children to modify the decree. We agree with the conclusion of the trial judge. The order of the lower court modifying the decree is affirmed.
Perry, J., concurs in part and dissents in part.